16-2209
     Pasang v. Sessions
                                                                                       BIA
                                                                                Schoppert, IJ
                                                                               A205 440 632
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   8th day of September, two thousand seventeen.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            DEBRA ANN LIVINGSTON,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   TENZIN PASANG,
14            Petitioner,
15
16                        v.                                         16-2209
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Stuart Altman, New York, NY.
24
25   FOR RESPONDENT:                      Chad A. Readler, Acting Assistant
26                                        Attorney General; Terri J. Scadron,
27                                        Assistant Director; Meadow Platt,
28                                        Trial Attorney, Office of
29                                        Immigration Litigation, United
30                                        States Department of Justice,
31                                        Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DISMISSED.

5        Petitioner Tenzin Pasang, a native and citizen of the

6    People’s Republic of China, seeks review of a June 3, 2016,

7    decision of the BIA affirming a March 24, 2015, decision of an

8    Immigration Judge (“IJ”) pretermitting his asylum application

9    as untimely.   In re Tenzin Pasang, No. A205 440 632 (B.I.A. June

10   3, 2016), aff’g No. A205 440 632 (Immig. Ct. N.Y. City Mar. 24,

11   2015).   We assume the parties’ familiarity with the underlying

12   facts and procedural history in this case.

13       We lack jurisdiction to review the agency’s pretermission

14   of Pasang’s asylum application as untimely because he does not

15   raise a colorable constitutional claim or question of law.   See

16   8 U.S.C. §§ 1158(a)(3), 1252(a)(2)(D).     He failed to exhaust

17   his argument that changed circumstances in China and India

18   excused the untimely filing of his application.    See Lin Zhong

19   v. U.S. Dep’t of Justice, 480 F.3d 104, 121-22 (2d Cir. 2007).

20   And, contrary to Pasang’s contention, the agency did not find

21   the regulatory list of extraordinary circumstances exhaustive,

22   but rather noted that Pasang’s claim that he waited longer than
                                     2
1    one year to apply for asylum on the advice of his religious tour

2    guide did not fall within that list and further concluded that

3    his choice to delay based on that advice did not otherwise

4    constitute extraordinary circumstances.     Accordingly, Pasang

5    has not raised a constitutional claim or question of law over

6    which we may exercise jurisdiction.    See 8 U.S.C.

7    §§ 1158(a)(3), 1252(a)(2)(D).

8        Pasang abandons any claim that he should have been granted

9    asylum or withholding of removal as to India.   See Yueqing Zhang

10   v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005)

11   (holding that petitioner abandoned issues and claims not

12   sufficiently raised in his brief).

13       For the foregoing reasons, the petition for review is

14   DISMISSED.

15                                FOR THE COURT:
16                                Catherine O’Hagan Wolfe, Clerk




                                     3